Williams, J.
On the trial it was agreed that the one hundred dollars claimed by defendant, is for this amount placed by plaintiff in the hands of the defendant, as a stakeholder, upon a wager on a horse race run between plaintiff and one Luallen. Defendant was one of the judges of the race. Plaintiff, after the race, and a decision that he was beaten, but before the money was paid to Luallen, notified the defendant not to pay the money to Luallen ; but, notwithstanding notice and after the notice was given him, the defendant paid the money to Luallen.
On this statement the circuit court rendered judgment *123for plaintiff, which was affirmed by the general term, and is also affirmed by this court. No opinion is needed beyond a reference to Shannon v. Baumer, 10 Iowa, 210, in which we understand the rule to be that the money deposited as a wager can be recovered at any time, so long as it remains in the hands of the stakeholder.
Affirmed.